Order filed February 2, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00795-CR
                                    ____________

                              CRAIG HARDY, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 6
                               Harris County, Texas
                          Trial Court Cause No. 1698495


                                        ORDER
       The reporter's record in this case was due November 7, 2011. See Tex. R. App. P.
35.1. Wendy Wilkerson has not filed an extension of time to file the record. The record
has not been filed with the court. We therefore issue the following order.

        We order Wendy Wilkerson to file the record in this appeal within 30 days of the
date of this order. If Wendy Wilkerson does not timely file the record as ordered, the
court may issue a show cause order directing her to appear before this court on a date
certain to show cause why she should not be held in contempt for failing to file the record
as ordered. Contempt of court is punishable by a fine and/or confinement in jail.

                                          PER CURIAM